Case: 1:15-cv-02937 Document #: 397 Filed: 09/17/20 Page 1 of 2 PagelD #:12635

United States District Court Northern District of Illinois
MOTION FOR LEAVE TO APPEAR PRO HAC VICE

 

Case Title: Plantiff(s)
Harry Ploss, et al.

 

 

 

 

 

 

VS.
Defendant(s)
Kraft Food Group, Inc. and Mondelez Global LLC
Case Number: = 15-2937 Judge: Hon. John F. Kness
L, Gregory Scott Kaufman hereby apply to the Court

 

under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of

Defendant Kraft Foods Group, Inc. and Mondelez Global LLC 4, whom I have been retained.

 

I am a member in good standing and eligible to practice before the following courts:

 

Title of Court Date Admitted

 

United States District Court for the District of Maryland |Oct. 2, 2000

 

United States District Court for the District of Columbia Dec. 6, 1999

 

District of Columbia Court of Appeals Sept. 13, 1999

 

 

Court of Appeals of Maryland Dec. 16, 1998

 

 

I have currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:

 

 

Date of Application
Case Number Case Title (Granted or Denied)*
15-2881 U.S. Commodity Futures Trading Comm'n v. Kraft Food Grp., et al. Granted

 

 

 

 

 

 

 

*If denied, please explain:
(Attach additional form if
necessary)

 

Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of [inois must designate, at the
time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of
papers may be made.

 

 

Has the applicant designated local counsel? Yes Xx No

 

 

 

 

 

 

If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
Has the applcAe ever ibe CV" 02937 Document #: 397 Filed: 09/17/20 Page 2 of 2 PagelD #:12636

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sanctioned, censured, suspended, disbarred, or otherwise disciplined by Xx
any court? Yes No
or is the applicant currently the subject of an investigation of the Yes No XxX
applicant’s professional conduct? —
transferred to inactive status, voluntarily withdrawn, or resigned from the Yes No x
bar of any court?

Y No |X
denied admission to the bar of any court? “ °

Yes No X

 

 

 

 

 

 

held in contempt of court?

NOTE: If the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant’s current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant’s conduct may have been instituted.

I have read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and
correct.

September 17, 2020 s, Gregory Scott Kaufman

 

 

 

Date Electronic Signature of Applicant

 

Last Name First Name Middle Name; Initial

Appricant’s Nome |Kaufman Gregory S

 

 

Appticanr'staw Firm TE Versheds Sutherland (US) LLP

 

Street Address Room/Suite Number

Applicant’s Address 700 Sixth Street, NW Suite 700

 

 

: Work Phone Number
City State ZIP Code (202) 383-0325

 

 

 

 

Washington DC 2001 | kmait acaress

gregkaufman@eversheds-sutherland.com

 

 

 

(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)

NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00. Admission to the general bar
permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
only. Application for such admission must be made in each case; and the admission fee must be paid in each case.

Rev. 11/13/2019
